There is no necessity of a request where no breach. Perhaps he came in the night, and the lessee is not obliged to keep his house forever open. There ought to be no repleader after a demurrer.
On another day, Hitcham for the plaintiff. The bar is bad. For the condition is, that he shall have liberum ingressum, etc., and the defendant says that he had liberum ingressum, and the replication is well for it shows a disturbance quod defendens clausit exteriores januas and kept them shut from the first of March to the first of April of the same year, so that he could not have free ingress, etc. There is no necessity for a request, for the defendant has bound himself to more than the law requires.Seaman's case, 5 Rep., 93. If the sheriff has an execution to serve for the Queen, he cannot break the house without a previous request to open the door. If the bar and the replication are both bad, the plaintiff shall have judgment, if the replication does not contradict the count; and there shall be no repleader after a demurrer.
Richardson, Serj., e contra. Liberum ingressum is no more than the law implies, for when he reserves to himself an ingress, it shall be understood to be a free ingress; the replication is bad, for it does not show that he might not enter elsewhere, nor shows any request to open the door; therefore, there ought to be a repleader. For although generally after a demurrer, there ought to be no repleader; this is restrained to the pleaonly the demurrer was upon. But on any precedent plea, there may be a repleader.